{¶ 21} I must respectfully dissent in this matter, for I believe the majority has overlooked a fundamental aspect of Ohio appellate review. As stated by the Supreme Court of Ohio, "it is well settled that, where a court has no jurisdiction over the subject matter of an action, a challenge to jurisdiction on such ground may effectively be made for the first time on appeal in a reviewing court."2
 {¶ 22} Appellant is correct in his assertion that the Portage County Court of Common Pleas lacked jurisdiction, as a matter of law, to entertain this action. Any judgment emanating from a court which lacks jurisdiction is void ab initio. That is the law of Ohio.3
 {¶ 23} The Civ.R. 60(B) motion for relief from judgment should have been granted, as the judgment itself was, and is, void.
2 Jenkins v. Keller (1966), 6 Ohio St.2d 122, 126, citing 3 Ohio Jurisprudence 2d 48, 49 Section 189, Baltimore  Ohio RR. Co. v.Hollenberger (1907), 76 Ohio St. 177; and Indus. Comm. v. Weigand
(1934), 128 Ohio St. 463.
3 The John Weenink  Sons Co. v. Court of Common Pleas ofCuyahoga Cty. (1948), 150 Ohio St. 349.